Exhibit 99.1 Joint Filing Agreement In accordance with Rule 13d-1(k)(1)(iii) under the Securities Exchange Act of 1934, as amended, the persons named below agree to the joint filing on behalf of each of them of a Statement on Schedule 13D (including amendments thereto) with respect to the Common Stock, par value $0.001 per share, of Steel Excel Inc. This Joint Filing Agreement shall be filed as an Exhibit to such Statement. Dated: February 17, 2016 STEEL PARTNERS HOLDINGS L.P. By: Steel Partners Holdings GP Inc.
